Motion Granted; Dismissed and Memorandum Opinion filed May 23, 2013.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-13-00271-CR

                      CARLA NICOLE POTTS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 14
                           Harris County, Texas
                       Trial Court Cause No. 1819033


               MEMORANDUM                         OPINION
      A written request to withdraw the notice of appeal, personally signed by
appellant, has been filed with this court. See Tex. R. App. P. 42.2. Because this
court has not delivered an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.

                                  PER CURIAM
Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).